         Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


   UNITED STATES
                                                                      No. 3:12-cr-74 (SRU)
            v.

   KENNETH STURDIVANT

                                                    ORDER

        On March 10, 2014, Sturdivant pleaded guilty (pursuant to a plea agreement) to Count

One of a superseding indictment charging him with conspiracy to distribute, and to possess with

intent to distribute, 280 grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 846. See Superseding Indictment, Doc. No. 697; Min. Entry, Doc. No.

798; Plea Agreement, Doc. No. 797. 1 On December 16, 2014, District Judge Warren W. Eginton

held a sentencing hearing and sentenced Sturdivant to 10 years’ imprisonment (the mandatory

minimum) and five years’ supervised release. See Min. Entry, Doc. No. 1076; Judgment, Doc.

No. 1077. Sturdivant has been continuously incarcerated since his arrest in this case, which was

on March 28, 2012. See PSR, Doc. No. 1010, at ¶ 2. Sturdivant is currently housed at the

Federal Correctional Institution, Allenwood Medium (“Allenwood Medium FCI”). See Find an

Inmate, FED. BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Nov. 23, 2020).

Sturdivant’s scheduled release date is June 9, 2021. See id. 2 Sturdivant has thus served over

eight years in prison and, accounting for good time credit, he has served about 90 percent of his

sentence.



         1
           Sturdivant pleaded guilty in front of visiting Magistrate Judge Leslie G. Foschio. See Min. Entry, Doc.
No. 798. Sturdivant also stipulated that his relevant and reasonably foreseeable offense conduct involved at least
280 grams but less than 840 grams of cocaine base. See Plea Agreement, Doc. No. 797, at 3.
         2
           Sturdivant reports that he is eligible for placement in a halfway house in January 2021. See Mem. of Law
in Supp. Mot. for Release, Doc. No. 1342-1, at 1 n.1.
         Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 2 of 15




         On August 30, 2020, Sturdivant (through counsel) filed a motion for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended in 2018 by the First Step Act. See Mot. for

Release, Doc. No. 1342. In that motion, Sturdivant asks that I “grant compassionate release and

reduce his sentence to time served.” Mem. of Law in Supp. Mot. for Release (“Sturdivant’s

Mem. of Law”), Doc. No. 1342-1, at 1. More specifically, Sturdivant seeks release based on the

threat of COVID-19 in prisons, his rehabilitation in prison, and his solid release plan. See id. at

1–4. Although Sturdivant acknowledges that he “does not have any particular health issues,” id.

at 3, Sturdivant filed his medical records under seal. See Mot. to Seal, Doc. No. 1343;

Sturdivant’s Medical Records, Doc. No. 1344. On September 2, 2020, the government filed an

opposition. See Gov’t Opp’n, Doc. No. 1345.

         The government argues that Sturdivant has not established “extraordinary and

compelling” reasons warranting his release because the generalized threat of COVID-19 does not

amount to such a reason, and Sturdivant admits that he has no particular health condition that

puts him at a higher risk of serious illness should he contract COVID-19. See id. at 1–4.

Further, the government argues that even if extraordinary and compelling reasons did warrant

Sturdivant’s release, it would still oppose Sturdivant’s release “based on the need to protect the

public, and the need for the sentence to reflect just punishment and promote respect for the law.”

Id. at 4–5.

         For the following reasons, I grant Sturdivant’s motion for release.

    I.        Standard of Review

         The First Step Act of 2018 (the “FSA”) amended the language of section 3582(c)(1)(A).

Before the FSA, only the Director of the Bureau of Prisons (the “BOP”) could make a motion for

the court to reduce a defendant’s sentence based on extraordinary and compelling reasons. It is



                                                 2
        Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 3 of 15




widely acknowledged that the BOP fell short in its gatekeeper role and that, as a result, too few

inmates were granted compassionate release. See, e.g., U.S. Dep’t of Justice, Office of the

Inspector General, Evaluation and Inspections Division, The Federal Bureau of Prisons’

Compassionate Release Program i (April 2013), https://oig.justice.gov/reports/2013/e1306.pdf

(“[W]e found that the existing BOP compassionate release program has been poorly managed

and implemented inconsistently, likely resulting in eligible inmates not being considered for

release and in terminally ill inmates dying before their requests were decided.”); Shon Hopwood,

Second Looks & Second Chances, 41 CARDOZO L. REV. 83, 105–06 (2019); William W. Berry

III, Extraordinary and Compelling: A Re-Examination of the Justifications for Compassionate

Release, 68 MD. L. REV. 850, 868 (2009) (noting that, in the 1990s, 0.01 percent of inmates

annually were granted compassionate release).

        Congress passed the FSA against that backdrop. The FSA altered section 3582(c)(1)(A),

in part, to increase the use of compassionate release. See 164 Cong. Rec. H10358 (daily ed. Dec.

20, 2018) (titling changes to section 3582(c)(1)(A) as “Increasing the Use and Transparency of

Compassionate Release”). In particular, the FSA amended section 3582(c)(1)(A) to allow a

defendant him- or herself to bring a motion for compassionate release. Section 3582(c) now

reads, in relevant part:

        (c) Modification of an imposed term of imprisonment.—The court may not modify
        a term of imprisonment once it has been imposed except that – (1) in any case –

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant’s facility, whichever is
                earlier, may reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does not
                exceed the unserved portion of the original term of imprisonment), after



                                                 3
        Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 4 of 15




                 considering the factors set forth in section 3553(a) to the extent that they
                 are applicable, if it finds that –

                     (i) extraordinary and compelling reasons warrant such a reduction; . . .

                 and that such a reduction is consistent with applicable policy statements
                 issued by the Sentencing Commission . . . .

Until recently, I (and many other district courts around the country) interpreted the “applicable

policy statement[] issued by the Sentencing Commission” to be U.S.S.G. § 1B1.13. See, e.g.,

United States v. Almontes, 2020 WL 1812713, at *2 (D. Conn. Apr. 9, 2020). Section 1B1.13

reads, in relevant part:

        Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
        3582(c)(1)(A), the court may reduce a term of imprisonment . . . if, after considering
        the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
        the court determines that—

        (1)
              (A) Extraordinary and compelling reasons warrant the reduction; or

              (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30
                 years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c)
                 for the offense or offenses for which the defendant is imprisoned;

        (2) The defendant is not a danger to the safety of any other person or to the
            community, as provided in 18 U.S.C. § 3142(g); and

        (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

        Two application notes to section 1B1.13 further elucidate the meaning of “extraordinary

and compelling reasons.” Application note three provides, simply, that rehabilitation of a

defendant “is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement.” U.S.S.G. § 1B1.13 cmt. n.3 (citing 28 U.S.C. § 994(t)). Application note one sets

forth three specific examples of “extraordinary and compelling reasons” and also one catch-all

provision. The first example explains that an inmate’s medical condition rises to the level of an

                                                  4
        Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 5 of 15




extraordinary and compelling reason when the inmate is suffering from a terminal illness or

some other serious condition that “substantially diminishes” that inmate’s ability to provide self-

care within the prison. U.S.S.G. § 1B1.13 cmt. n.1(A). The other two specific examples in

application note one regard defendants over the age of 65 (U.S.S.G. § 1B1.13 cmt. n.1(B)) and

situations in which an inmate may be needed to care for his children or his spouse/partner

(U.S.S.G. § 1B1.13 cmt. n.1(C)). See id. The catch-all provision, titled “Other Reasons,”

provides that extraordinary and compelling reasons also exist when, “[a]s determined by the

Director of the Bureau of Prisons, there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with, the reasons described in subdivisions (A)

through (C).” U.S.S.G. § 1B1.13 cmt. n.1(D).

       The Sentencing Commission has not amended section 1B1.13 since Congress passed the

FSA. Indeed, it could not because a quorum of the Sentencing Commission still does not exist.

As a result, some anachronisms within section 1B1.13 are in tension with the FSA. In particular,

two clauses in section 1B1.13—including the catch-all provision at U.S.S.G. § 1B1.13 cmt.

n.1(D)—still require that the Director of the BOP be the one to bring a motion for relief under

section 3582(c)(1)(A). Of course, though, the FSA altered section 3582(c)(1)(A) directly and

eliminated that requirement by allowing a defendant him- or herself to bring such a motion under

certain circumstances. In part for that reason, the Second Circuit has recently held that section

1B1.13 is not applicable to compassionate release motions brought by defendants themselves.

See United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020). Because in this case Sturdivant

himself made a motion for compassionate release, I may “consider the full slate of extraordinary

and compelling reasons,” and nothing in the “now-outdated version” of section 1B1.13 limits my

discretion. Id. at 237.



                                                 5
       Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 6 of 15




       In granting motions for reductions in sentence under section 3582(c)(1)(A) that are based

on the threat posed by COVID-19, courts within this circuit and across the country have

concluded that “extraordinary and compelling” reasons for release may exist when an

incarcerated defendant suffers from health conditions or other infirmities that make him

particularly susceptible to serious complications should he contract COVID-19. See, e.g., United

States v. Colvin, 451 F. Supp. 3d 237, 241 (D. Conn. 2020).

       But courts have focused on other factors, too. For instance, numerous courts have held

that, during the COVID-19 pandemic, the impending end of an inmate’s sentence helps

constitute an “extraordinary and compelling” reason to grant an inmate’s motion for

compassionate release. See, e.g., United States v. Wooten, 2020 WL 6119321, at *4 (D. Conn.

Oct. 16, 2020) (releasing prisoner who had served about 90 percent of his sentence); United

States v. Woodward, No. 3:11-cr-177, Order, Doc. No. 35, at 9–10 (releasing prisoner who had

served about 80 percent of his sentence); United States v. O’Neil, 464 F. Supp. 3d 1026, 1036

(S.D. Iowa 2020) (releasing prisoner with projected release date in 2023 who had served about

73 percent of his sentence); United States v. Rivera, 2020 WL 3186539, at *6 (D. Conn. June 15,

2020) (releasing inmate with about one year (ten percent) of his sentence remaining); United

States v. Jepsen, 451 F. Supp. 3d 242, 246 (D. Conn. 2020); United States v. Campagna, 2020

WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020); United States v. Perez, 451 F. Supp. 3d 288, 294

(S.D.N.Y. 2020). Given the threat of COVID-19, when a defendant has a small fraction of his

sentence remaining, “[t]he benefits of keeping him in prison for the remainder of his sentence are

minimal, and the potential consequences of doing so are extraordinarily grave.” Perez, 451 F.

Supp. 3d at 294.




                                                6
         Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 7 of 15




         Further, several courts have noted that an ongoing and current outbreak at an inmate’s

prison facility can help contribute to “extraordinary and compelling” reasons warranting that

inmate’s release. See, e.g., United States v. Park, 456 F. Supp. 3d 557, 561 (S.D.N.Y. 2020)

(“The Court’s concern with Ms. Park’s health during this time is greatly exacerbated by her place

of incarceration.”); United States v. Quintanilla, 2020 WL 5593203, at *3 (N.D. Ind. Sept. 17,

2020) (noting that a prisoner’s “showing that his particular institution is facing a serious outbreak

of COVID-19 infections” is one factor that helps establish “extraordinary and compelling

reasons” warranting a reduction in sentence) (cleaned up).3

         The defendant bears the burden of proving that he is entitled to a sentence reduction. See

United States v. Morales, 2020 WL 2097630, at *2 (D. Conn. May 1, 2020). Courts “have broad

discretion in deciding whether to grant or deny a motion for a sentence reduction.” United States

v. Jones, 2020 WL 2782395, at *2 (D. Conn. May 29, 2020) (quoting United States v.

Tagliaferri, 2019 WL 6307494, at *3 (S.D.N.Y. Nov. 25, 2019)) (cleaned up). Indeed, section

3582(c)(1)(A) grants a district court permissive authority to reduce an inmate’s sentence under

certain conditions. See 18 U.S.C. § 3582(c)(1)(A) (“[T]he court . . . may reduce the term of

imprisonment . . . .”). A court may not reduce a term of imprisonment without “considering the

factors set forth in section 3553(a) to the extent that they are applicable.” Id.; see also United

States v. Torres, 464 F. Supp. 3d 651, 658 (S.D.N.Y. 2020) (explaining that courts must consider

section 3553(a) factors before granting a sentence reduction pursuant to section 3582(c)(1)(A)).



         3
            Similarly, many courts rely on the absence of an outbreak at an inmate’s particular institution in holding
that no extraordinary and compelling reasons warrant a reduction in that inmate’s sentence. See, e.g., United States
v. Bolanos, 2020 WL 6684659, at *2 (E.D. Cal. Nov. 12, 2020) (denying motion for release based, in part, on fact
that inmate “is in a prison that has no active cases of Covid 19”); United States v. Raia, 954 F.3d 594, 597 (3d Cir.
2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a particular prison
alone cannot independently justify compassionate release . . . .”). That reasoning also acknowledges that the status
of a COVID-19 outbreak at a particular institution can help constitute “extraordinary and compelling reasons”
warranting a reduction in an inmate’s sentence.

                                                          7
          Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 8 of 15




    II.      Discussion

          A. Background

          In the summer of 2011, the FBI began investigating “suspected crack distribution and

associated violent offenses occurring in the Hill section of New Haven.” PSR, Doc. No. 1010, at

¶ 8. That investigation revealed that Sturdivant was involved in a large drug-dealing conspiracy.

Sturdivant and 19 other co-defendants were indicted for their roles in that conspiracy. See id. at

¶ 3. Sturdivant “sought and arranged for bulk quantities of cocaine” to be delivered to another

co-conspirator (Donald Ogman), and Sturdivant “could reasonably foresee” that Ogman cooked

that cocaine into crack cocaine. See id. at ¶ 12. Sturdivant also possessed a firearm during the

conspiracy. See id.

          B. Parties’ Arguments4

          Sturdivant argues that “his incarceration at FCI Allenwood during the COVID-19

pandemic places him at grave risk of serious illness and potential death should he contract the

virus.” Mot. for Release, Doc. No. 1342, at 1. Sturdivant argues that COVID-19 “has created a

crisis at all BOP facilities, including FCI Allenwood.” Sturdivant’s Mem. of Law, Doc. No.

1342-1, at 1. Although Sturdivant concedes that he “does not have any particular health issues,”

Sturdivant argues that “as an inmate at FCI Allenwood he faces a real and substantial risk of

contracting the virus.” Id. at 3. At the time Sturdivant submitted his brief, Allenwood Medium

FCI apparently had three positive cases (all staff). See id. at 4. Now at Allenwood Medium FCI,

the situation is far worse: There are 37 positive cases (35 inmates). See COVID-19




        4
           As the parties implicitly acknowledge, Sturdivant has satisfied section 3582(c)(1)(A)’s exhaustion
requirement. See Sturdivant’s Mem. of Law, Doc. No. 1342-1, at 2; Sturdivant’s Compassionate Release Request,
Doc. No. 1342-2; BOP’s Reply, Doc. No. 1342-3; Gov’t Opp’n, Doc. No. 1345, at 2 (acknowledging that Sturdivant
requested compassionate release on June 19, 2020, which the Warden at Allenwood Medium FCI denied on July 8,
2020).

                                                      8
         Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 9 of 15




Coronavirus, FED. BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Nov. 23,

2020).

         Sturdivant also argues that his rehabilitation while in prison supports his early release.

Sturdivant reports that he has “participat[ed] in available rehabilitative opportunities.”

Sturdivant’s Mem. of Law, Doc. No. 1342-1, at 2; see also BOP Summary Reentry Plan, Doc.

No. 1344-2, at 1–2 (listing education courses that Sturdivant has completed). Sturdivant explains

that he has “participated in an anger management course and the Security Risk Group program”

and that he has “received his GED and plans to attend college upon his release.” Sturdivant’s

Mem. of Law, Doc. No. 1342-1, at 3. Sturdivant points out that he has worked in Correctional

Services since October 2019 and “receives satisfactory work evaluations.” BOP Summary

Reentry Plan, Doc. No. 1344-2, at 1; Sturdivant’s Mem. of Law, Doc. No. 1342-1, at 2.

Sturdivant admits that he “has had some disciplinary incidents while in BOP custody,” but he

claims that none of those incidents “involved violence or represents a major infraction.”

Sturdivant’s Mem. of Law, Doc. No. 1342-1, at 2. Sturdivant specifically attempts to explain an

April 2020 incident regarding unauthorized use of a phone by explaining that the incident

“related to Mr. Sturdivant’s desperation to contact his family during a time when loved ones

were sick.” Id. at 2 n.2.

         Finally, Sturdivant assures me that he has a solid release plan in place that will help

ensure his successful reintegration into society. Sturdivant reports that he “plans to live with his

fiancé,” who “has lived in her home in New Haven, Connecticut since 2015.” Id. at 3.

Sturdivant and his fiancé have “been together since they were teenagers.” Id. Sturdivant has a

now-teenage son with his fiancé. See id. 5 Sturdivant is “committed to his fiancé and his son,


         5
            Sturdivant also apparently has a now-teenage daughter from another relationship, but Sturdivant does not
discuss his relationship with that daughter or her mother. See PSR, Doc. No. 1010, at ¶ 43.

                                                         9
       Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 10 of 15




and has maintained contact with them throughout the years.” Id. Sturdivant’s mother, who “has

been a stabilizing force in her son’s life,” lives near Sturdivant’s fiancé and reports that she will

help “support [her son] in his transition into the community.” Id. Because Sturdivant “views his

mother as an inspiration and role model,” Sturdivant will “rely on her as a resource as he furthers

his education and finds employment.” Id.6 Sturdivant concludes that, should he be released, he

will have “a stable place to live with a family who has consistently been by his side.” Id. at 4.

        The government takes a different view. The government argues that Sturdivant has not

presented “extraordinary and compelling” reasons warranting his release. Sturdivant does not

have a medical condition that puts him at a significant risk of serious illness should he contract

COVID-19. And at the time the government submitted its opposition, Allenwood Medium FCI

had no COVID-19 outbreak. See Gov’t Opp’n, Doc. No. 1345, at 3–4 & n.2. (Of course, now

that argument is badly outdated because Allenwood Medium FCI is suffering from a significant

COVID-19 outbreak.) Along the same lines, the government argues that “[t]he simple risk of the

coronavirus pandemic in an institutional environment is not an extraordinary or compelling

reason warranting release.” United States v. Leigh-James, 2020 WL 4003566, at *7 (July 15,

2020) (quoting United States v. Adams, 2020 WL 3026458, at *3 (D. Conn. June 4, 2020))

(cleaned up). (Again, that argument is now outdated with respect to Allenwood Medium FCI.)

In the government’s view, then, Sturdivant has not established “extraordinary and compelling”

reasons.

        Even if Sturdivant had established “extraordinary and compelling” reasons warranting his

release, the government would still oppose Sturdivant’s release “based on the need to protect the

public, and the need for the sentence to reflect just punishment and promote respect for the law.”


        6
           The PSR also documents the strong bond between Sturdivant and his mother. See PSR, Doc. No. 1010,
at ¶¶ 39–40.

                                                     10
        Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 11 of 15




Gov’t Opp’n, Doc. No. 1345, at 4–5. The government notes the seriousness of Sturdivant’s

criminal conduct in this case. See id. at 5. The government also emphasizes Sturdivant’s

conduct as an inmate, which the government characterizes as “less than stellar.” Id. According

to the BOP, Sturdivant “has received multiple incident reports in the last year” and his

“institutional behavior has been deemed poor.” Id. (quoting BOP Summary Reentry Plan, Doc.

No. 1344-2, at 2). The government points out that Sturdivant’s deceptive use of a phone in April

2020 resulted in a loss of 30 days of good time credit, 60 days in segregation, and loss of

telephone privileges for six months. See id. In the government’s view, “[s]uch misconduct

reflect[s] the continued need for incarceration to deter Sturdivant and protect the public.” Id. at

6.

        C. I Will Reduce Sturdivant’s Sentence to Time Served.

        I will reduce Sturdivant’s sentence because “extraordinary and compelling” reasons

warrant his release. In addition, reducing Sturdivant’s sentence to time served comports with the

purposes of sentencing as set forth in 18 U.S.C. § 3553(a).

                 a. Extraordinary and Compelling Reasons

        Although it is a close call, I hold that “extraordinary and compelling” reasons warrant

reducing Sturdivant’s sentence to time served. It is true that, in the normal course, courts

considering an inmate’s motion for release based on the COVID-19 pandemic focus on whether

that inmate suffers from health conditions or other infirmities that make him particularly

susceptible to serious complications should he contract COVID-19. See, e.g., Colvin, 451 F.

Supp. 3d at 241. The parties agree that Sturdivant has no such condition. Today, Sturdivant is

35 years old and generally healthy. 7 Still, the Second Circuit has recently emphasized that, when


        7
          Sturdivant’s medical records also confirm that he is generally healthy. See, e.g., Sturdivant’s Medical
Records, Doc. No. 1344, at 9 (noting, on Feb. 23, 2019, that Sturdivant “takes no medications” and “has no

                                                        11
        Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 12 of 15




a defendant himself brings a motion for compassionate release, district courts are free to consider

“the full slate of extraordinary and compelling reasons that an imprisoned person might bring

before them . . . .” Brooker, 976 F.3d at 237. I hold that, in this case, two considerations amount

to “extraordinary and compelling” reasons warranting Sturdivant’s immediate release.

         The first is the fact that Sturdivant is so near the end of his carceral sentence. As

discussed above, Sturdivant will be released in less than seven months—on June 9, 2021. And

Sturdivant reports that he is eligible to move to a halfway house in less than two months—in

January 2021. Sturdivant has served over 90 percent of his sentence. As noted above, numerous

courts have held that, during the COVID-19 pandemic, the impending end of an inmate’s

sentence helps constitute an “extraordinary and compelling” reason to grant that inmate’s motion

for compassionate release. See, e.g., O’Neil, 464 F. Supp. 3d at 1036; Rivera, 2020 WL

3186539, at *6; Jepsen, 451 F. Supp. 3d at 246; Campagna, 2020 WL 1489829, at *3; Perez,

451 F. Supp. 3d at 294. That is because, given the threat of COVID-19, when a defendant has a

small fraction of his sentence remaining, “[t]he benefits of keeping him in prison for the

remainder of his sentence are minimal, and the potential consequences of doing so are

extraordinarily grave.” Perez, 451 F. Supp. 3d at 294. Indeed, in granting several motions for

compassionate release, I have noted that I agree with those courts. See Wooten, 2020 WL

6119321, at *8; Woodward, No. 3:11-cr-177, Order, Doc. No. 35, at 9–10. This consideration

weighs heavily in Sturdivant’s favor.

         Closely related is the fact that Allenwood Medium FCI is currently experiencing a

significant COVID-19 outbreak. Today, Allenwood Medium FCI has 37 positive cases (35



respiratory, cardiac, or other health conditions . . . ”). Sturdivant was also healthy at the time of his PSR in late
2014. See PSR, Doc. No. 1010, at ¶ 46 (“Mr. Sturdivant described his present health as ‘good’ and reported no
recurring health issues. He is not on any prescription medications at the present time.”).

                                                           12
       Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 13 of 15




inmates), 116 inmates who have recovered, and 12 staff who have recovered. See COVID-19

Coronavirus, FED. BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Nov. 23,

2020). As noted above, courts routinely consider the status of COVID-19 infections at the

inmate’s particular institution in determining whether extraordinary and compelling reasons

warrant reducing an inmate’s sentence. The COVID-19 outbreak at Allenwood Medium FCI is

significant, and it is certainly possible that the outbreak will quickly worsen. Cf. United States v.

Skelos, 2020 WL 1847558, at *1 (S.D.N.Y. Apr. 12, 2020) (“Jails and prisons are powder kegs

for infection.”).

        Thus, on the particular facts of this case, although it is a close call, I hold that Sturdivant

has established that “extraordinary and compelling reasons” warrant a reduction in his sentence

to time served.

                  b. Section 3553(a) Factors

        Reducing Sturdivant’s sentence to the time he has already served also results in a

sentence sufficient to achieve the purposes of sentencing. Pursuant to section 3553(a), I must

impose a sentence that is sufficient, but not greater than necessary, to (1) reflect the seriousness

of the offense, promote respect for the law, and provide just punishment, (2) afford adequate

deterrence, (3) protect the public from further crimes of the defendant, and (4) provide the

defendant with training, medical care, and other treatment in the most effective manner. 18

U.S.C. § 3553(a)(2). I also must consider other factors, including the nature and circumstances

of the offense and the history and characteristics of the defendant. See id. § 3553(a)(1).

        In my view, a sentence of the time that Sturdivant has already served is sufficient to

reflect the seriousness of the offense, promote respect for the law, and provide just punishment.

See id. § 3553(a)(2). Sturdivant has served nearly the entirety of a mandatory minimum, decade-



                                                  13
        Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 14 of 15




long sentence for a crack cocaine offense.8 For the same reason, the time that Sturdivant has

already served also affords adequate general deterrence to others who would also sell crack

cocaine. See id. A sentence of time served also affords Sturdivant adequate specific deterrence.

The marginal (deterrent) utility of the remaining half-year on Sturdivant’s sentence is small,

particularly considering that Sturdivant will spend the next five years on supervised release.

Should Sturdivant violate the terms of that release, he will face the possibility of incarceration

longer than the time currently remaining in his sentence.

           Although the parties have different views of Sturdivant’s rehabilitation, the important

point is that—due to the restrictive prison measures necessary to contain COVID-19—Sturdivant

will not have the chance for much further meaningful rehabilitation between now and the end of

his sentence. See United States v. Hill, 2020 WL 2542725, at *3 (D. Conn. May 19, 2020)

(holding that the “interests of rehabilitation are not advanced by [the inmate’s] continued

confinement” because “the restrictions imposed at FCI Danbury due to the COVID-19 crisis” left

the inmate without “access to prison programs”). Finally, I am persuaded that Sturdivant’s

release plan—with support from his fiancé and mother, in particular—will set him up for success

and will help ensure that the public is protected from further of Sturdivant’s crimes.

    III.       Conclusion

           For the foregoing reasons, Sturdivant’s motion for release, doc. no. 1342, is granted.

Sturdivant’s motion to seal his medical records, doc. no. 1343, is granted. I reduce Sturdivant’s

sentence to time served, and he shall be immediately released from BOP custody.

           Upon release, Sturdivant shall commence serving his five-year term of supervised release

consistent with the conditions that Judge Eginton already imposed. See Judgment, Doc. No.


           8
           Although the parties stipulated that Sturdivant had a firearm in furtherance of the conspiracy, the firearm
was not part of the charged conduct to which Sturdivant pleaded guilty.

                                                          14
       Case 3:12-cr-00074-SRU Document 1349 Filed 11/23/20 Page 15 of 15




1077. Sturdivant must contact the United States Probation Office as soon as possible, but in no

event later than 72 hours after his release.



   IT IS SO ORDERED.



   Dated at Bridgeport, Connecticut, this 23d day of November 2020.



                                                           /s/ STEFAN R. UNDERHILL
                                                           Stefan R. Underhill
                                                           United States District Judge




                                               15
